149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James SPANN, Appellant,v.James PURKETT, Superintendent, FCC; Mike Gann, CCA,Farmington Correctional Center; Don Smith, CCA, FarmingtonCorrectional Center; Gordon Lewis, Lt., FarmingtonCorrectional Center; Marvin Johnson, CO 1, FarmingtonCorrectional Center, Appellees.
No. 97-3634.
United States Court of Appeals, Eighth Circuit.
Submitted May 6, 1998.Filed May 11, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmate James Spann appeals the district court's1 grant of summary judgment in favor of defendants in his 42 U.S.C. § 1983 action.  After careful review of the record and the parties' submissions, we conclude that the district court properly granted defendants summary judgment on Spann's failure-to-protect claim, as Spann failed to produce evidence from which a jury could conclude that defendants acted with deliberate indifference to a substantial risk of harm from other inmates.  See Jackson v. Everett, No. 97-2359, 1998 WL 156395, slip op. at 3 (8th Cir.  Apr. 7, 1998).  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri